Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of sesame oil as the elected pharmaceutically acceptable oil specie and benzyl benzoate as the elected oil-miscible retaining solvent specie in the reply filed on 02/05/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 41-85 read on the elected species and are examined in accordance to the elected species 

Priority
This application is a continuation of U.S. Patent Application No. 16/195,187, filed November 19, 2018, which is a continuation of U.S. Patent Application No. 15/166,403, filed May 27, 2016, which is a continuation-in-part of U.S. Patent Application No. 14/723,996, filed May 28, 2015, and also claims priority to U.S. Provisional Application No. 62/255,805, filed November 16, 2015.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2019 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 41-85 are rejected under 35 U.S.C. 103 as being un-patentable over US 6703398 B2 (hereinafter HU ‘398) in view of Speck et al. (US4,181,721) and Mackey et al., Hum Reprod. 1995 Apr;10(4):862-5, FDA, Center for Drug Evaluation and Research, March 2014, and Boyd et al. (WO2007/061896A1). All references are cited in the parent application no 16/195,187.
HU ‘398 discloses formulations which contain an active ingredient which is a nalbuphine ester prodrug, an oily substance, and a solubility assisting agent (see column 2, lines 59-65).  Further, HU '398 discloses that, “among the nalbuphine ester prodrugs, sebacoyl dinalbuphine ester (SDN) is the most preferably one to be used (column 3, lines 12-14).  Further, HU ‘398 discloses that the most favorable oil is sesame oil (column 3, lines 17-18).  Finally, HU '398 discloses the most preferable solubility-assisting agent or oil-miscible retaining solvent as benzyl benzoate (column 3, lines 17-19).  With regards to the claimed weight ratio, US '398 discloses that the sesame oil (oily substance) can be in the range of 30-90% weight and the benzyl benzoate can be in the range of 5-50% weight (column 3, lines 20-28). Hu’398 teaches the nalbuphine is sebacoyl dinalbuphine ester SDN in the amount of about 1% to about 15%, see claim 8. Said amount is equivalent to 10 mg to 150 mg, which touches the claimed 75 mg to 300 mg.  In fact, Hu’398 teaches the preparation of the pharmaceutical composition of Example 1 to be a solution by mixing 5.5 ml sesame oil with 4.5 ml benzyl benzoate to form an oily mixture and further adding the SDN to produce a homogenous pharmaceutical composition containing 100 mg of SDN.  The absence of precipitates and solid particles of Hu e al. meets the limitation of does not comprise precipitates or solid particles. Applicant is reminded that 
Hu’398 does not specifically teach a ratio of oil-miscible retaining solvent to pharmaceutically acceptable oil greater than 1.
Speck et al. teaches a mixture of oil, e.g. castor oil and benzyl benzoate (volume ratio of 6:4. i.e. equivalent to 60%:40%) and a progestogen (a lipophilic drug) can be used as vehicle for intramuscular injection in order to achieve prolonged/extended release with a longer duration of progestational activity to at least 13 weeks, see Title, Abstract, col. 2, lines 40-65.
Boyd et al. teaches for parenteral applications, the viscosity of enhanced formulations has been an issue with several controlled release formulations; liquid with viscosities significantly higher than a given level relative to the needle size and temperature are difficult, if not impractical to inject using a conventional needle and syringe, see para [0002]. Moreover, Boyd et al. teaches viscous formulations containing polymers, for example, are employed for the controlled release of drugs after subcutaneous (SC), intra-dermal (ID) or intra-muscular (IM) injection; these formulations are notoriously difficult to inject and often quite painful for the patient, see para [0003]. 

FDA teaches benzyl benzoate is a colorless, oily liquid that is rapidly metabolized to benzoic acid and benzyl alcohol. In oil-based vehicles meant for IM depot steroid preparations, it lowers viscosity to improve ease of administration and prevents crystallization of steroids during storage, see Benzyl benzoate Section. 
Although the weight percent ranges taught by Hu’398 encompass a ratio of benzyl benzoate to sesame oil greater than about 1, a person of ordinary skill in the art would have found it obvious to select a higher amount of the benzyl benzoate over the oil to give a ratio of benzyl benzoate to oil greater than 1. One would have been motivated by the fact that side effects observed subdermal injection are mostly attributable to the oil vehicle rather than the testosterone ester, see page 864, right col, second para. as taught by Mackey et al. and also because viscous formulations containing polymers, for example, are employed for the controlled release of drugs after subcutaneous (SC), intra-dermal (ID) or intra-muscular (IM) injection; these formulations are notoriously difficult to inject and often quite painful for the patient, see para [0003] of Boyd et al. and lastly because FDA teaches in oil-based vehicles meant for IM depot steroid preparations, benzyl benzoate lowers viscosity to improve ease of 
Accordingly, the prior art does not teach the claimed duration of action, claimed formulation remains homogenous after one or more freeze thaw cycles and remains homogenous at 2-8oC for at least 24 months, the claimed mean blood concentration of SDE, the claimed T1/2 of SDE, the claimed Tmax of SDE, the claimed maximum plasma concentration of SDE, and the calimed Cmax of SDE. However, these limitations appears to be the properties of the pharmaceutical formulation. Since the claimed pharmaceutical formulation is obvious over the prior art formulation, said properties are necessarily present absent evidence to the contrary. 
Furthermore, while Hu’398 does not specifically teach the formulation is suitable for administration by intramuscular, extended release, the formulation of Hu ‘398 would be suitable for intramuscular administration because Speck et al. teaches a mixture of oil, e.g. castor oil and benzyl benzoate can be used as vehicle for intramuscular injection in order to achieve prolonged/extended release, see Title, Abstract, col. 2, lines 40-65. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 41-85 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 41, 43, 46-51, 53-57 of co-pending Application No. 16/195,187 (reference application) in view of Hu et al. Although the claims at issue are not identical, they are not patentably distinct from each other. 
The reference application teaches a pharmaceutical formulation comprising sebacoyl dinalbuphine ester(SDE), an oil-miscible retaining solvent, and a pharmaceutically acceptable oil, wherein: the formulation is suitable for admin istration by intramuscular or subcutaneous injection and releases the sebacoyl dinalbuphine ester in an extended manner; the weight ratio of the oil-miscible retaining solvent to the pharmaceutically acceptable oil is greater than about 1 and less than about 19; and the duration of action of the pharmaceutical formulation is equal to or greater than about5 days and/or the release period of the pharmaceutical formulation is equal to or greater than about 14 days, see claim 41, wherein the weight ratio of the benzyl benzoate to the sesame oil is about 1.12:1, see claim 47, wherein the pharmaceutically acceptable oil is soybean oil, peanutoil, sesame oil, or a mixture thereof; and the oil-miscible retaining solvent is benzyl benzoate, benzyl alcohol, or a mixture thereof, see claim 43, wherein the pharmaceutically acceptable oil is sesame oil, and the oil-miscible retaining solvent is benzyl benzoate, see claim 46.
The reference application does not teach the amount of SDE. 

	It would have been obvious to modify the teaching of the reference application to include the amount of Hu et al. to give the instant claims. One would have been motivated by the fact Hu et al. teaches SDN is in the amount of 1% = 10 mg to 15% = 150 mg can be used with sesame oil and b Accordingly, the prior art does not teach the claimed duration of action, claimed formulation remains homogenous after one or more freeze thaw cycles and remains homogenous at 2-8oC for at least 24 months, the claimed mean blood concentration of SDE, the claimed T1/2 of SDE, the claimed Tmax of SDE, the claimed maximum plasma concentration of SDE, and the calimed Cmax of SDE. However, these limitations appears to be the properties of the pharmaceutical formulation. Since the claimed pharmaceutical formulation is obvious over the prior art formulation, said properties are necessarily present absent evidence to the contrary. 
Accordingly, the reference application in combination with Hu et al. does not teach the claimed duration of action, claimed formulation remains homogenous after one or more freeze thaw cycles and remains homogenous at 2-8oC for at least 24 months, the claimed mean blood concentration of SDE, the claimed T1/2 of SDE, the claimed Tmax of SDE, the claimed maximum plasma concentration of SDE, and the claimed Cmax of SDE. However, these limitations appears to be the properties of the pharmaceutical formulation. Since the claimed pharmaceutical formulation is obvious over the formulation of the combined teachings of the reference application and Hu et al., said properties are necessarily present absent evidence to the contrary. 

Claims 41-85 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 41-59 of co-pending Application No. 16/793,465 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches an extended release pharmaceutical formulation comprising sebacoyl dinalbuphine ester (SDE), benzyl benzoate, and sesame oil, wherein: the weight ratio of the benzyl benzoate to the sesame oil is about 1.1:1; the concentration of the SDE in the formulation is at least about 75 mg/mL; and the formulation is a homogeneous solution substantially free of solid particles and suitable for administration to a human subject by intramuscular injection of a single dose having a volume of less than about 5 ml, see claim 1.
Accordingly, the reference application in combination with Hu et al. does not teach the claimed duration of action, claimed formulation remains homogenous after one or more freeze thaw cycles and remains homogenous at 2-8oC for at least 24 months, the claimed mean blood concentration of SDE, the claimed T1/2 of SDE, the claimed Tmax of SDE, the claimed maximum plasma concentration of SDE, and the claimed Cmax of SDE. However, these limitations appears to be the properties of the pharmaceutical formulation. Since the claimed pharmaceutical formulation is obvious over the formulation of the combined teachings of the reference application and Hu et al., said properties are necessarily present absent evidence to the contrary. 
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/Primary Examiner, Art Unit 1628